Mr. Justice Wole
delivered the opinion of the court.
This is an action of filiation brought by León Escobar against Ildefonso Escobar and others, the complaint praying’ for a judgment against the defendants as heirs of Antonio Escobar declaring the plaintiff to be the natural acknowledged son of Antonio Escobar with all the rights given by the Civil Law.
The answer denied the facts of the complaint and among other defenses set up the defense that the action had prescribed, inasmuch as the complainant was born on September 29, 1850, and the action was not begun until July, 1909.
The opinion and judgment of the court below, which was against the complainant, is based upon the defense of prescription. The proof showed that complainant’s alleged father died in 1900. Thele was no showing of any authentic document or solemn act in favor of the complainant. The action is for filiation. Hence the case falls under the principles announced by us in the cases of Gual v. Bonafoux (15 P. R. Rep., 545), decided by this court on June 25, 1909, and *556Puente v. Amsterdam (16 P. R. Rep., 527), decided, on June 17, 1910, and tlie judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary and del ‘Toro concurred.
Mr, Justice Figueras did not take part in the decision of this case.